                                                                        11 SUNRISE PLAZA, STE . 305

LiebowitzQLaw Firm, PLLC                                                VALLEY STREAM, NY 11580
                                                                        (516) 233-1660
                       ATTORNEYS FOR THE PHOTOGRAPHIC ARTS              WWW.LIEBOWITZLAWFIRM . COM




  March 11, 2020

  Honorable Alvin K. Hellerstein
  United States District Judge
                                                                             ··,DCSDNY
                                                                            OCUMENT
                                                                         t~LECTRONICALL Y FILED
                                                                                                            I
  Southern District of New York                                          HOC#:
  500 Pearl Street                                                                 - - - = ,'7-:--+ - - -
                                                                         1).-\ TE FILED:
  New York, New York 10007
                                                                      ,_ ;_-===~~~t~~~;dj
  Re:    La/font v. Smarten Media LLC (l:19-cv-9456-AKH)

  Dear Judge Hellerstein,

  We represent Plaintiff, Jean Pierre Laffont, in the above in-captioned case. Defendant has yet to
  respond to the complaint We have filed a request to enter default and will be filing our default
  motion within the next 30 days. We respectfully request that the initial conference scheduled for
  March 13, 2020 be adjourned.

  The Court's consideration is much appreciated.


                                                       Respectfully submitted,

                                                      ls/Richard Liebowitz
                                                      Richard P. Liebowitz

                                                       Counsel for PlaintiffJean Pierre Laffont




          co~~erC'\Lc. ?,e ·./,o-..Js\j sc~ecu\e..d                                        -for
                   \3, 1. 01.0            \ > Ca.t'\ce.\cd.




                                   LiebowitzQLaw Firm, PLLC
